DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 12 August 2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2020 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the objections to the Specification have been fully considered and are persuasive in view of the Amendment.  Accordingly, the objections to the specification has been withdrawn. 
Applicant’s arguments, filed with respect to the drawing objection have been fully considered and are persuasive in view of the Amendment.  Accordingly, the drawing objection has been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant argues that certain features of the claims are not taught in the prior art, yet Examiner has applied art to these limitations.  Applicant is encouraged to set forth additional structural limitations to better define over the prior art.  If Applicant believes an interview in view of the modified grounds of rejection presented below would aid in advancing prosecution, Examiner encourages Applicant to contact the Examiner using the information below to schedule an interview.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim(s) 1, 3, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 5,142,879) in view of Saito et al. (JP 2010249335: English Abstract provided by Examiner): both previously cited.
Regarding claim 1, Nakamura et al. discloses a refrigerant circuit (see at least Figure 1), comprising: a compressor (see at least Figure 1, compressor #2); a condenser (see at least Figure 1, condenser #4a/#4b); an expansion device (see at least Figure 1, expansion device #12b/#12c); a plurality of evaporators having different heat loads (see at least evaporators #8b/#8c: as currently claimed, the structure of the evaporators #8b/#8c meet the claim since they are capable of acting on different heat loads), the plurality of evaporators being connected in parallel between the expansion device and a suction side of the compressor (see at least Figure 1, evaporators #8b/#8c are connected in parallel between expansion device #12b/#12c and the suction side of the compressor #2), the plurality of evaporators comprising a first evaporator (see at least Figure 1, evaporator #8c) and a second evaporator (see at least Figure 1, evaporator #8b) having a smaller heat load than the first evaporator (see at least Figure 1, evaporators #8c/#8b include first and second evaporators capable of having different heat loads; see also at least column 6, line 57 through column 8, line 6: the evaporators are capability controlled); and a branch circuit provided between the expansion device and the plurality of evaporators, and configured to distribute refrigerant to each of the plurality of evaporators (s see at least Figure 1, branch circuit components #30, #22, and the pipes leading to evaporators #8c and #8b), wherein the branch circuit is configured to supply the first evaporator with refrigerant of lower quality than quality of refrigerant supplied to the second evaporator (see at least Figure 1, branch components #30, #22, and the pipes leading to 
Nakamura et al. does not disclose the plurality of evaporators being housed in a same housing, a fan in an air outlet in a top face of the housing, and wherein: the plurality of evaporators are arranged to face an air inlet formed in a side face of the housing, and the first evaporator is disposed above the second evaporator.
Saito et al. teaches another air conditioning device comprising a housing having an air inlet formed in a side face of the housing (see at least Figures 3-5, housing with inlet having dampers #23a/#23b) and an air outlet formed in a top face of the housing (see at least Figures 3-5, outlet hood #21); and a fan provided in the air outlet of the housing (see at least Figures 3-5, fan #10 in outlet hood #21), wherein a plurality of evaporators are housed in the housing to face the air inlet (see at least evaporators #6a/#6b facing the inlet having dampers #23a/#23b), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the air conditioning device of Nakamura et al. with he plurality of evaporators being housed in a same housing, a fan in an air outlet in a top face of the housing, and wherein: the plurality of evaporators are arranged to face an air inlet formed in a side face of the housing, and the first evaporator is disposed above the second evaporator, as taught by Saito et al., to improve the refrigeration device of Nakamura et al. by providing protection to the evaporators against fouling and to provide for forced air heat exchange over the evaporators, thus improving the efficiency and longevity of the air conditioning device.
Regarding claim 3, Nakamura et al. further discloses wherein the main flow pipe includes a vertical pipe part disposed in a vertical direction (see at least Figure 1, pipe #22 is vertically disposed), the one end of the first branch pipe is connected to the vertical pipe part (see at least Figure 1: the pipe leading to evaporator #8c is connected to the vertical part of pipe #22), and the one end of the second branch pipe is connected to the vertical pipe part at a position farther upstream in a refrigerant flow direction than a connection position between the vertical pipe part and the first branch pipe (see at least Figure 1, the pipe leading to evaporator #8b is connected to the vertical part of pipe #22 upstream of the connection to the pipe leading to evaporator #8c).
Regarding claim 10, Nakamura et al. further discloses further comprising a flow rate control device provided in the second branch pipe, and configured to adjust a flow rate of refrigerant flowing through the second branch pipe (see at least Figure 1, expansion valve #12b in the pipe leading to evaporator #8b: an expansion valve adjusts flow rate).
Regarding claim 14, Nakamura et al. further discloses wherein 7Application No. 15/575,417Reply to Office Action of September 19, 2019the main flow pipe (see at least Figure 1, pipe #22) includes a first portion (see at least Figure 1, connection to first pipe .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Saito et al. as applied to claim 3 above, and further in view of Maruhashi et al. (JP 0917830: English Abstract provided by Examiner): previously cited.
Regarding claim 4, Nakamura et al. is silent regarding wherein the one end of the second branch part projects into an inside of the vertical pipe part.
Maruhashi et al. teaches another separator for a refrigerant circuit wherein one end of a branch part projects into an inside of a vertical pipe part (see at least Figures 8 and 9, branch 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the separator in the refrigerant circuit of Nakamura et al. in view of Saito et al. with wherein the one end of the second branch part projects into an inside of the vertical pipe part, as taught by Maruhashi et al., to improve the separator of Nakamura et al. in view of Saito et al. by allowing for liquid-gas separation without additional welded parts (see at least Maruhashi et al. Abstract) thus preventing damage from thermal shock.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Saito et al. as applied to claim 1 above, and further in view of Sakai et al. (WO 2015/045452: partial English machine translation provided by Examiner): previously cited.
Regarding claim 8, Nakamura et al. does not disclose further comprising: a gas-phase refrigerant outflow pipe having one end connected to the gas-liquid separator and an other end connected to a suction pipe connecting the plurality of evaporators and the suction side of the compressor, the gas-phase refrigerant outflow pipe causing gas-phase refrigerant separated by the gas-liquid separator to flow out from the gas-liquid separator; and a flow rate control device provided in the gas-phase refrigerant outflow pipe, and configured to adjust a flow rate of the gas-phase refrigerant from the gas-liquid separator.
Sakai et al. teaches another refrigerant circuit comprising: a gas-phase refrigerant outflow pipe having one end connected to the gas-liquid separator and an other end connected to a suction pipe connecting the plurality of evaporators and the suction side of the compressor, the gas-phase refrigerant outflow pipe causing gas-phase refrigerant separated by the gas-liquid separator to flow out from the gas-liquid separator (see at least Figures 12, gas-side pipe with valve #412 connecting gas-liquid separator #410 with compressor suction); and a flow rate 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerant circuit of Nakamura et al. with further comprising: a gas-phase refrigerant outflow pipe having one end connected to the gas-liquid separator and an other end connected to a suction pipe connecting the plurality of evaporators and the suction side of the compressor, the gas-phase refrigerant outflow pipe causing gas-phase refrigerant separated by the gas-liquid separator to flow out from the gas-liquid separator; and a flow rate control device provided in the gas-phase refrigerant outflow pipe, and configured to adjust a flow rate of the gas-phase refrigerant from the gas-liquid separator, as taught by Sakai et al., to improve the refrigerant circuit of Nakamura et al. by ensuring uniformity of the gas-phase refrigerant to improve the efficiency of the system (see at least Sakai et al. paragraph [0053]).  
Regarding claim 11, Nakamura et al. is silent regarding wherein the plurality of evaporators each include a plurality of heat transfer pipes arranged in a horizontal direction, and a distributor connected to the branch circuit, and configured to distribute refrigerant flowing from the branch circuit into the plurality of heat transfer pipes.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for constructing an evaporator.  In this regard, it is noted that Sakai et al. teaches another refrigerant circuit wherein an evaporator includes a plurality of heat transfer pipes arranged in a horizontal direction (see at least Figure 12, evaporator #30 includes a plurality of horizontal heat transfer pipes), and a distributor connected to the branch circuit, and configured to distribute refrigerant flowing from the branch circuit into the plurality of heat transfer pipes (see at least Figure 12, distributer header #32; paragraph [0053]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerant circuit of Nakamura et al. with herein the plurality of evaporators each include a plurality of heat transfer pipes arranged in a horizontal direction, and a distributor connected to the branch circuit, and configured to distribute refrigerant flowing from the branch circuit into the plurality of heat transfer pipes, as taught by Sakai et al., since such provision is a suitable and known way to construct an evaporator (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide for the obvious benefit of even distribution of refrigerant across the evaporator.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAVIA SULLENS/Primary Examiner, Art Unit 3763